PER CURIAM.
Mary Frances Diggs executed a will, on the day before her death, in which she left all her property to her sister, Maud Duckett. In the District Court, a jury found that the testator’s subscription to the will was procured “by fraud, coercion, misrepresentation, undue influence, and pretension,” exercised by Maud Duckett or some other person. On this appeal, the question is whether there was sufficient evidence to support the verdict, giving to it every legitimate and permissible inference.1 We conclude that there was, and that the case was a proper one for the jury’s determination-.2 This being true, there is no reason to disturb the judgment, entered upon its verdict, from which this appeal was taken.3
Affirmed.

 Christie v. Callahan, 75 U.S.App.D.C. 133, 135, 124 F.2d 825, 827; S. S. Kresgo Co. v. Kenney, 66 App.D.C. 274, 276, 86 F.2d 651, 653; see Friedman v. Decatur Corporation, 77 U.S.App.D.C. 326, 330, 135 F.2d 812, 816; ef. Gunning v. Cooley, 281 U.S. 90, 94, 50 S.Ct. 231, 74 L.Ed. 720.


 Hagerty v. Olmstead, 39 App.D.C. 170; Fleming v. Fisk, 66 App.D.C. 350, 351, 87 F.2d 747, 748; cf. MacMillan v. Knost, 75 U.S.App.D.C. 261, 126 F.2d 235. The evidence in the present case closely resembled that which we summarized on a former appeal, Duckett v. Duckett, 77 U.S.App.D.C. 303, 134 F.2d 527.


 Kintz v. Lenkin, 67 App.D.C. 116, 89 F.2d 860; MacDonald v. Schenkel, 74 App.D.C. 346, 125 F.2d 737; United States ex rel. Smith v. Stewart, 55 App.D.C. 134, 2 F.2d 936; United States of America ex rel. De Yturbide v. The Metropolitan Club of the City of Washington, 11 App.D.C. 180, 189.